     Case 1:19-cv-01216-JPH-MPB Document 1 Filed 03/26/19 Page 1 of 8 PageID #: 1



 1                          UNITED STATES DISTRICT COURT
 2                          SOUTHERN DISTRICT OF INDIANA
                                  Indianapolis Division
 3

 4

 5
     JUVELYN CLARKSON,                               Case No.: 1:19-cv-1216

 6                  Plaintiff,
 7                                                   COMPLAINT AND JURY
     vs.                                             DEMAND
 8

 9
     CHASE BANK USA, N.A.,

10                  Defendant
11                                         COMPLAINT
12
              Plaintiff, JUVELYN CLARKSON (“Plaintiff”), by and through her
13

14   undersigned counsel, hereby sues Defendant, CHASE BANK USA, N.A.
15
     (“Defendant”), alleging as follows:
16

17
                                      I.    INTRODUCTION

18         1. Plaintiff brings this action on behalf of herself individually seeking damages
19
     and any other available legal or equitable remedies resulting from the illegal actions
20

21   of Defendant, in negligently, knowingly, and/or willfully contacting Plaintiff on
22
     Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection Act
23

24
     (“TCPA”), 47 U.S.C. § 227 et seq.

25         2. The TCPA was legislated to prevent companies like CHASE BANK USA,
26
     N.A. from invading Americans’ privacy by stopping abusive “robo-calls.” The
27

28   legislative history “described these calls as ‘the scourge of modern civilization, they

                                    COMPLAINT AND JURY DEMAND

                                                 1
     Case 1:19-cv-01216-JPH-MPB Document 1 Filed 03/26/19 Page 2 of 8 PageID #: 2



 1   wake us up in the morning; they interrupt our dinner at night; they force the sick
 2
     and elderly out of bed; they hound us until we want to rip the telephone out of the
 3

 4   wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably intended to give
 5
     telephone subscribers another option: telling the autodialers to simply stop calling.”
 6

 7
     Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1255-56 (11th Cir. 2014).

 8                           II.    JURISDICTION AND VENUE
 9
        3. Jurisdiction of this Court arises under 28 U.S.C. §1331 and 47 U.S.C. §
10

11   227(b)(3). See Mims v. Arrow Financial Services, LLC, 565 U.S. 368 (2012)
12
     holding that federal and state courts have concurrent jurisdiction over private suits
13

14
     arising under the TCPA.

15      4. Venue is proper in the United States District Court for the Southern District
16
     of Indiana pursuant to 28 U.S.C § 1391(b)(2) because Plaintiff resides within this
17

18   District and a substantial part of the events or omissions giving rise to the herein
19
     claims occurred within this District.
20

21
        5. The violations described in this Complaint occurred in Indiana.

22                                          III. PARTIES
23
        6. Plaintiff is a natural person residing in Boone County, in the city of Lebanon,
24

25   Indiana, and is otherwise sui juris.
26
        7. Defendant is a nationally chartered bank doing business in the state of Indiana,
27

28
     with its principal place of business in Wilmington, Delaware. Defendant is a “person”

                                   COMPLAINT AND JURY DEMAND

                                                2
     Case 1:19-cv-01216-JPH-MPB Document 1 Filed 03/26/19 Page 3 of 8 PageID #: 3



 1   as defined by 47 U.S.C. §153 (39).
 2
        8. At all times relevant to this Complaint, Defendant has acted through its
 3

 4   agents, employees, officers, members, directors, heir, successors, assigns,
 5
     principals, trustees, sureties, subrogees, representatives and insurers.
 6

 7
                              IV.     FACTUAL ALLEGATIONS

 8      9. Defendant placed collection calls to Plaintiff seeking and attempting to
 9
     collect on alleged debts incurred through purchases made on credit issued by
10

11   Defendant.
12
        10. Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755
13

14
     F.3d 1265 (11th Cir. 2014).

15      11. Defendant placed collection calls to Plaintiff’s cellular telephone at phone
16
     number (765) XXX-4276
17

18      12. Defendant placed collection calls to Plaintiff from various telephone
19
     numbers including, but not limited to, (800) 659-8741, (847) 426-9145, (407) 732-
20

21
     2415, (813) 372-1900.

22      13. Upon information and belief, based on the number, frequency and timing of
23
     the calls, and on Defendant’s prior business practices, Defendant’s calls were placed
24

25   with an automatic telephone dialing system.
26

27

28

                                    COMPLAINT AND JURY DEMAND

                                                3
     Case 1:19-cv-01216-JPH-MPB Document 1 Filed 03/26/19 Page 4 of 8 PageID #: 4



 1   Defendant used an “automatic telephone dialing system,” as defined by 47 U.S.C.
 2
     § 227(a)(1), to place telephone calls to Plaintiff seeking to collect a consumer debt
 3

 4   allegedly owed by Plaintiff.
 5
        14. Defendant’s calls were not for emergency purposes, which would be
 6

 7
     excepted by 47 U.S.C. § 227(b)(1)(A).

 8      15. Defendant’s calls were placed to a telephone number assigned to a cellular
 9
     telephone service for which Plaintiff incurs a charge for incoming calls pursuant to
10

11   47 U.S.C. §227(b)(1).
12
        16. Defendant never received Plaintiff’s “prior express consent” to receive calls
13

14
     using an automatic telephone dialing system or an artificial or prerecorded voice on

15   her cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
16
        17. On or about July 16, 2018, Plaintiff spoke with a representative of
17

18   Defendant’s company at phone number (800) 659-8741, and told Defendant to stop
19
     calling her cellular telephone.
20

21
        18. During the July 16, 2018 conversation, Plaintiff gave Defendant her full

22   social security number and birthdate, in order to assist Defendant in identifying her
23
     and accessing her accounts before asking Defendant to stop calling her cellular
24

25   telephone.
26

27

28

                                    COMPLAINT AND JURY DEMAND

                                                4
     Case 1:19-cv-01216-JPH-MPB Document 1 Filed 03/26/19 Page 5 of 8 PageID #: 5



 1      19. Plaintiff revoked any consent, explicit, implied, or otherwise, to call her
 2
     cellular telephone and/or to receive Defendant’s calls using an automatic telephone
 3

 4   dialing system in her conversation with Defendant’s representative on July 16, 2018.
 5
        20. Despite Plaintiff’s request to cease, Defendant continued to place calls to
 6

 7
     Plaintiff’s cellular phone after July 16, 2018.

 8      21. Despite Plaintiff’s request that Defendant cease placing automated collection
 9
     calls to Plaintiff via the use of an automatic telephone dialing system, Defendant
10

11   continued to place at least one hundred and four (104) telephone calls via the use of
12
     an automatic telephone dialing system to Plaintiff’s cellular telephone.
13

14
        22. Defendant placed the great number of telephone calls to Plaintiff with the

15   sole intention of harassing Plaintiff in such a manner so as to cause Plaintiff to pay
16
     the alleged debt claimed by Defendant, even when Plaintiff admittedly had impaired
17

18   ability to pay. This telephonic harassment caused Plaintiff considerable anxiety and
19
     emotional distress.
20

21
                       FIRST CAUSE OF ACTION
          NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
22               PROTECTION ACT - 47 U.S.C. §227(b)(3)(B)
23
        23. Plaintiff repeats and incorporates by reference into this cause of action the
24

25   allegations set forth above at Paragraphs 1-23.
26

27

28

                                  COMPLAINT AND JURY DEMAND

                                                5
     Case 1:19-cv-01216-JPH-MPB Document 1 Filed 03/26/19 Page 6 of 8 PageID #: 6



 1      24. The foregoing acts and omissions of Defendant constitute numerous and
 2
     multiple negligent violations of the TCPA, including but not limited to each and
 3

 4   every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 5
        25. As a result of Defendant’s negligent violations of 47 U.S.C. §227 et seq.,
 6

 7
     Plaintiff is entitled to an award of $500.00 in statutory damages, for each and every

 8   violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 9
        26. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the
10

11   future.
12
        WHEREFORE, Plaintiff, JUVELYN CLARKSON, respectfully requests
13

14
     judgment be entered against Defendant, CHASE BANK USA, N.A., as follows:

15         a.     Awarding Plaintiff statutory damages of five hundred dollars ($500.00)
16
     multiplied by the number of negligent violations of the TCPA alleged herein, to wit:
17

18   one hundred and four (104) for a total of fifty-two thousand dollars ($52,000.00);
19
           b.     Awarding Plaintiff actual damages and compensatory damages
20

21
     according to proof at time of trial;

22         c.     Granting Plaintiff such other and further relief as may be just and
23
     proper.
24

25                    SECOND CAUSE OF ACTION
         KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
26
                    CONSUMER PROTECTION ACT
27                       47 U.S.C. § 227(b)(3)(C)
28

                                  COMPLAINT AND JURY DEMAND

                                               6
     Case 1:19-cv-01216-JPH-MPB Document 1 Filed 03/26/19 Page 7 of 8 PageID #: 7



 1      27. Plaintiff repeats and incorporates by reference into this cause of action the
 2
     allegations set forth above at Paragraphs 1-23.
 3

 4      28. The above listed acts and omissions of Defendant constitute numerous and
 5
     multiple knowing and/or willful violations of the TCPA, including but not limited
 6

 7
     to each and every one of the above cited provisions of 47 U.S.C. § 227 et seq.

 8      29. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
 9
     227 et seq., Plaintiff is entitled an award of one thousand five hundred dollars
10

11   ($1,500.00) in statutory damages for each and every violation, pursuant to 47 U.S.C.
12
     § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
13

14
        30. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the

15   future.
16
        WHEREFORE, Plaintiff, JUVELYN CLARKSON, respectfully requests
17

18   judgment be entered against Defendant, CHASE BANK USA, N.A., as follows:
19
           a.     Awarding Plaintiff statutory damages statutory damages of one
20

21
     thousand five hundred dollars ($1,500.00) multiplied by the number of knowing

22   and/or willful violations of TCPA alleged herein, to wit: one hundred and four (104)
23
     for a total of one hundred fifty-six thousand dollars ($156,000.00);
24

25         b.     Awarding Plaintiff actual damages and compensatory damages
26
     according to proof at time of trial;
27

28
           c.     Granting Plaintiff such other and further relief as may be just and

                                  COMPLAINT AND JURY DEMAND

                                               7
     Case 1:19-cv-01216-JPH-MPB Document 1 Filed 03/26/19 Page 8 of 8 PageID #: 8



 1   proper.
 2
                                    JURY TRIAL DEMAND
 3

 4      Plaintiff demands a jury trial on all issues so triable.
 5

 6

 7   Dated: March 26, 2019
 8                                            RESPECTFULLY SUBMITTED,
 9

10

11
                                              By: /s/ Andrew Homan
                                                  Andrew Homan
12                                                Homan Legal Downtown
13                                                333 N Alabama St., Suite 350
                                                  Indianapolis, IN 46204
14
                                                  T: 317-941-6996;
15                                                E: Andrew@homanlegal.com
                                                  Attorney for Plaintiff, JUVELYN
16
                                                  CLARKSON
17

18

19

20

21

22

23

24

25

26

27

28

                                  COMPLAINT AND JURY DEMAND

                                                 8
